DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Zeng and Qi appear to be the closest prior arts on record. The closest prior arts as a whole, either alone or in combination failed to disclose the following claimed allowable subject matter or limitations in combination with the rest of the claims:
Regarding independent claims 2, 12 and 17, Zeng discloses a sensor fusion method and apparatus for controlling an autonomous vehicle. The sensor fusion system provides environment condition information and a convolutional neural network (CNN). A plurality of fully connected layers are configured to detect objects belonging to different object classes, and receive data from the common convolutional layer and from a range data processing unit, which data relate to a learned visual feature map and/or a range data map, respectively. Qi discloses a PointNet to provide a unified architecture for applications ranging from three-dimensional (3D) shape classification, shape part segmentation, to scene semantic parsing. 
However, cited references  as a whole, either alone or in combination do not teach or suggest the allowable subject matter or the claimed limitations in combination with the rest of the claims, such as, inter alia, determining, as a third feature vector and based at least in part on a third portion of the machine learned model, a third set of 
Therefore the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remark, it has been determined that the claims have been found novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /PING Y HSIEH/Primary Examiner, Art Unit 2664